Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My dear Marquis
                            Head Quarters New Windsor 6th April 1781.
                        
                        Since my letter to you of yesterday, I have attentively considered of what vast importance it will be to
                            reinforce Genl Greene as speedily as possible, more especially as there can be little doubt but the detachment under Genl
                            Phillips, if not part of that now under the command of Genl Arnold, will ultimately join, or, in some degree, cooperate
                            with Lord Cornwallis. I have communicated to the General Officers, at present with the Army, my sentiments on the subject,
                            and they are unanimously of opinion that the detachment under your command should proceed and join the southern Army—Your
                            being already three hundred Miles advanced, which is nearly half way, is the reason which operates against any which can
                            be offered in favr of marching that detachment back and forming another—a plan which I once had in my own mind, as it was
                            hastily formed and neither Officers or Men might have imagined they were to leave their Corps for so great a length of
                            time, but, as matters are circumstanced, private inconveniences must give way to the public good, and you will therefore
                            immediately, upon the receipt of this, turn the detachment to the southward—inform General Greene that you are upon your
                            march to join him; and take his direction as to your route when you begin to approach him—previous to that, you will be
                            guided by your own judgment, and by the Roads on which you will be most likely to find subsistence for the troops and
                            Horses—It will be well to advise Governor Jefferson of your intended march thro’ the State of Virginia, or perhaps it
                            might answer a good purpose were you to go forward to Richmond yourself, after putting the troops in motion and having
                            made some necessary arrangements for their progress—You will now take the light Artillery—and smallest Mortars with their
                            Stores and the Musket Cartridges with you. But let these follow under a proper escort rather than impede the March of the
                            detachment which ought to move as expeditiously as possible without injury to them. The heavy Artillery and Stores you
                            will leave at some proper & safe place, if it cannot be conveniently transported to Christien River, from whence
                            it will be easily got to Philada—You may leave it to the option of Lieut. Colo. Stevens to proceed or not as he may think
                            proper. His family are in peculiar circumstances and he left them in the expectation of being absent but a short
                            time—should there be other officers under similar circumstances you may make them the same offers and they shall be
                            relieved.
                        I will now mention to you, in confidence, the reason which operated with me more than almost any other in
                            favor of recalling your detachment and forming another. It was the uneasiness occasioned among the Feild Officers of those
                            Regiments, which furnished the Men, upon the appointment of Colo. Jimat and Major Galvan to commands in the Corps—They
                            presented a memorial to me upon the subject, and I gave them the true reason, which was, that the Regiments in their lines
                            were so extremely thin of Feild Officers of their own, that necessity, if nothing else, dictated the measure. I have heard
                            nothing of the discontent lately, but should I find it revive again, upon its being known that the Corps is to continue
                            together, I shall be obliged, for peace sake, to relieve those two Gentlemen by Officers properly belonging the lines from
                            which the Regiments are formed—You will therefore prepare them for such an event and tell them candidly the
                            reasons—founded principally upon their having already had their tour in the Infantry. Should they be relieved, they will
                            probably incline to continue with the southern Army—There is as much or more probability of their finding employ there
                            than with us, as we shall, from all appearances, remain inactive. I am My Dr Marquis

                    